TFEEA~TORNEYGENERAL
                                    OF     TEXAS
                              AUSTIN.      T%XAS          r87ll




                                   October        7, 1974


The Honorable   Ed Keys                                     Opinion   No.   H- 413
County Attorney
Ward County                                                 Re: Whether a county may
Monahans,   Texas  79756                                    contribute to the construction
                                                            of a swimming pool by a
                                                            school district.

Dear Mr.   Keys:

         You have requested our opinion concerning whether Ward County
may contribute to the construction  of a swimming pool by the Monahans-
Wick&t-Pyote    Independent School District on land owned by the district
and l.ocated within the County.

       Article     60glt,   V. T. C. S.,   provides:

                   Section 1. In this Act, ‘governmental    unit’ means a
                   city, town, independent school district,   or any other
                   political subdivision.

                   Section 2. Any governmental            unit may by agreement
                   establish,   provide,    maintain,     construct,    and operate
                   jointly with another governmental           unit located in the
                   same or adjacent counties,          playgrounds,     recreation
                   centers,   athletic fields,   swimming pools, and other
                   park and recreational       facilities   located on property
                   now owned or subsequently           acquired by either of the
                   governmental     units.

        This statute authorizes agreement  between governmental    units located
in the same or adjacent counties for the construction  of swimming pools upon
property owned by “either of the governmental   units. ” Since all elements




                                             p.    1931
The Honorable                Ed Keys        page 2         (H-41 3)




required by the statute are present in the instant situation,    it is our opinion
that the statute expressly  authorizes   the county to enter into an agreement
to contribute to the construction   of the swimming pool.    We observe that
Art. 60glt contemplates    continuing joint responsibility for the facility,  so
that agreement   should provide for some continued participation      by the county.

        A properly drawn agreement        will not violate Art. 3, $52 of the Texas
Constitution,  which prohibits a loan of credit or grant of public money
by a county to an “individual,   association,    or corporation, ” because the
construction  of such recreation   facilities  can be the object of a proper public
purpose for both, and both parties will receive a quid pro quo resulting in
their mutual benefit.   Attorney General Opinions H-93 (1973). H-109 (1973),
H-257 (1974), H-403   (1974); San Antonio River Authority v. Sheppard;        299
S.W.2d 920 (Tex. 1957).

                                                         SUMMARY

                              Article 6081t, V. T. C. S., authorizes  a county to agree
                         to contribute to the construction   of a swimming pool by an
                         independent school district on land owned by the school
                         district and located within the county, so long as the agree-
                         ment serves a proper public purpose for both entities,
                         results in an adequate benefit to both, and provides for
                         joint participation in the operation of the pool.




      I\        .        \     \        “F--------’
           F.       YO       K, kirst         ssistant
                                 /


DAVID M. KENDALL,                       Chairman
Opinion Committee

lg




                                                          p.   1932